ACCEPTED
                                                                                           12-15-00007-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      5/11/2015 2:45:25 PM
                                                                                             CATHY LUSK
                            CAUSE NO. 12-15-00007-CR                                                CLERK


 CHRISTOPHER EARL THURMAN                  §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                  5/11/2015 2:45:25 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7h Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Christopher Earl Thurman and

       numbered 007-1224-14.

3.     Appellant was convicted of Unlawful Possession of a Firearm by a Felon on

       January 9, 2015.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in the Texas

       Department of Criminal Justice-Institutional Division.

5.     Notice of Appeal was given on January 12, 2015.

6.     The Clerk's Record was filed on January 28, 2015; the Reporter's Record was

       filed on April 9, 2015.

7.     The Appellant’s Brief is due on May 11, 2015. Counsel requests the Court an

       extension of forty-five (45) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-00309-

             CR on April 10, 2015 with no further extensions;
      B.    Appellant’s Brief in Robert Bagwell v. State of Texas, cause no. 12-14-

            00248-CR on April 10, 2015 with no further extensions;

      C.    Petition for Discretionary Review in Joseph Sullivan v. State of Texas,

            cause number PD-00270-15 on April 13, 2015;

      D.    A response to a writ of habeas corpus in 114-0515-12-A Ex parte Danny

            Porter on April 29, 2015; and

      E.    Appellant’s Brief in Jason Claire Reese v. State of Texas, cause no. 12-

            14-00363-CR on May 5, 2015.

9.    Counsel served as a sponsor/chaperone for the All Saints Choir when they

      performed at Carnegie Hall in New York on April 2, 2015 through April 6, 2015.

      Lastly, Counsel attended a CLE planning meeting with the State Bar of Texas

      for this year’s Advanced Criminal Law Seminar on April 16, 2015 through April

      17, 2015 in Austin, Texas.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

      A.    Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-15-

            00009-CR May 18, 2015;

      B.    Appellant’s Brief in Sydney Lynch v. State of Texas, cause no. 12-15-

            00088-CR on May 20, 2015;

      C.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-15-

            00001-CR on June 8, 2015;

      D.    Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-15-

            00071-CR upon the completion of the Reporter’s Record;

      E.    Appellant’s Brief in Arron McLarey v. State of Texas, cause no. 12-15-

            00084-CR upon the completion of the Reporter’s Record;

      F.    Appellant’s Brief in Christopher McLemore v. State of Texas, cause no.

            12-15-00091-CR upon the completion of the Reporter’s Record;

      G.    Appellant’s Brief in Roger Whitener v. State of Texas, cause no. 12-15-

            00006-CR on May 29, 2015;
      H.    Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-14-

            00337-CR on June 1, 2015;

      I.    Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-14-

            00355-CR on June 3, 2015; and

      J.    Appellant’s Brief in Jason Claire Reese v. State of Texas, cause no. 12-

            14-00363-CR on May 5, 2015.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of forty-five (45) days, and for such other and

      further relief as the Court may deem appropriate.



                                      Respectfully submitted,



                                      Law Office of James W. Huggler, Jr.
                                      100 E. Ferguson, Suite 805
                                      Tyler, Texas 75702
                                      Tel: (903) 593-2400
                                      Fax: (903) 593-3830

                                      By: /S/ James W. Huggler, Jr.
                                      James W. Huggler, Jr.
                                      State Bar No. 00795437
                                      Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on May 11, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney's Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.